DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto, US PGPUB No. 20160063707 A1, hereinafter Masumoto, and further in view of Miyamoto, US PGPUB No. 2012053408 A1, hereinafter Miyamoto.

Regarding claim 1, Miyamoto discloses a recording device (Masumoto; a system (i.e. recording device) [¶ 0040-0042], as illustrated within Fig. 1; wherein, the system, as addressed above, comprises an image registration device, imaging apparatus, and storage server [¶ 0040, ¶ 0043-0044, and ¶ 0047], as illustrated within Fig. 1 and Fig. 2) comprising: 
a memory (Masumoto; the system, as addressed above, comprises a memory [¶ 0042-0043, ¶ 0045, and ¶ 0047], as illustrated within Fig. 1 and Fig. 2); and 
a processor comprising hardware (Masumoto; the system, as addressed above, comprises a processor comprising hardware [¶ 0044 and ¶ 0047-0048], as illustrated within Fig. 1 and Fig. 2), the processor being configured to generate, based on spatial change in plural sets of image data that have been generated by an endoscope and arranged positions, biological information on a subject (Masumoto; the processor being configured to generate organ (i.e. biological information) on a subject [¶ 0048-0050] based on spatial change in plural sets of image data that have been generated by an endoscope and arranged positions [¶ 0047 and ¶ 0059-0062]; moreover, generating simulated information of body parts (i.e. biological information on a subject, liver, organ) [¶ 0051-0053]; such that, temporal change is implicit, given a moving image with a given frame rate [¶ 0046 and ¶ 0055]), associate the plural sets of image data with the biological information to record the plural sets of image data with the biological information into the memory (Masumoto; associate the plural sets of image data with the organ (i.e. biological information, liver) to store/record the plural sets of image data with the organ (i.e. biological information, liver) into the memory [¶ 0041-0043 and ¶ 0045]; wherein, 3D image data is stored [¶ 0049-0051]), and select, based on the biological Masumoto; select image data from the plural sets of image data that have been recorded in the memory to generate 3D image data based on the organ (i.e. biological information, liver) [¶ 0051-0052 and ¶ 0064], as illustrated within Fig. 3; wherein, 3D image data is obtainable from storage [¶ 0049-0051]).  
Masumoto fails to explicitly disclose temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically.
However, Miyamoto teaches the processor being configured to generate, based on temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically, biological information on a subject (Miyamoto; the processor being configured to generate anatomical (i.e. biological) information on a subject [¶ 0050 and ¶ 0065-0067] based on time/temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically [¶ 0058, ¶ 0064-0066, and ¶ 0068]; moreover, virtual endoscopic positions in a 3D system [¶ 0073-0075] based on an anatomical structure [¶ 0076-0078]; wherein, the generated volume data [¶ 0077-0079 and ¶ 0085] is chronological corresponding to a positional sequence (i.e. Q) over time [¶ 0058-0059 and ¶ 0068-0071]).
Masumoto and Miyamoto are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Masumoto, to incorporate the processor being configured to generate, based on temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically, biological information on a subject (as taught by Miyamoto), in order to provide an improved user environment of virtual and/or real space that allows for more accurate/detailed imaging (Miyamoto; [¶ 0002, ¶ 0005, and ¶ 0010]). 

Regarding claim 2, Masumoto in view of Miyamoto further discloses the recording device according to claim 1, wherein the processor (Miyamoto; the processor as addressed within the parent claim(s)) is further configured to perform at least one of: 
correction to reduce change in shape that differs according to the biological information (Miyamoto; the processor is configured to perform correction to reduce change in shape/size that differs according to the biological information [¶ 069-0072]); and 
correction to enhance change in a color tone that differs according to the biological information.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Masumoto as modified by Miyamoto, to incorporate the processor is further configured to perform correction to reduce change in shape that differs according to the biological information (as taught by Miyamoto), in order to provide an improved user environment of virtual and/or real Miyamoto; [¶ 0002, ¶ 0005, and ¶ 0010]). 

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 4, due to the similarities claim 3 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 3; however, the subject matter/limitations not addressed by claim 4 is/are addressed below.
Masumoto discloses the processor being configured to acquire data on a three-dimensional image (Masumoto; the processor being configured to acquire/obtain data on a 3D image [¶ 0048-0050 and ¶ 0055]), the data being generated by selection of a set of image data from plural sets of image data that have been generated by an endoscope and arranged positions (Masumoto; the data being generated by (automated) selection of a set of image data from plural sets of image data that have been generated by an endoscope and arranged positions [¶ 0046-0047 and ¶ 0049-0050]; moreover, obtained simulation information [¶ 0049-0051]), the selection being based on biological information on a subject (Masumoto; the (automated) selection being based on body parts (i.e. biological information on a subject, liver, organ) on a subject [¶ 0046-0047, ¶ 0049-0050, and ¶ 0055]; moreover, extracts information of body parts (i.e. biological information on a subject, liver, organ) [¶ 0050-0051]), the biological information being generated based on spatial change in the plural sets of image data (Masumoto; the body parts (i.e. biological information on a subject, liver, organ) being generated [¶ 0048-0050] based on spatial change in the plural sets of image data [¶ 0047 and ¶ 0059-0062]; moreover, generating simulated information of body parts (i.e. biological information on a subject, liver, organ) [¶ 0051-0053]; such that, temporal change is implicit, given a moving image with a given frame rate [¶ 0046 and ¶ 0055]).
(further refer to the rejection of claim 4)

Regarding claim 4, Masumoto in view of Miyamoto further discloses an observation system (Masumoto; a system (i.e. observation system) [¶ 0040-0042], as illustrated within Fig. 1; wherein, the system, as addressed above, comprises an image registration device, imaging apparatus, and storage server [¶ 0040, ¶ 0043-0044, and ¶ 0047], as illustrated within Fig. 1 and Fig. 2) comprising: 
a memory (Masumoto; the system, as addressed above, comprises a memory [¶ 0042-0043, ¶ 0045, and ¶ 0047], as illustrated within Fig. 1 and Fig. 2); and 
a processor comprising hardware (Masumoto; the system, as addressed above, comprises a processor comprising hardware [¶ 0044 and ¶ 0047-0048], as illustrated within Fig. 1 and Fig. 2), the processor being configured to generate, based on spatial change in plural sets of image data that have been generated by an endoscope and arranged positions, biological information on a subject (Masumoto; the processor being configured to generate organ (i.e. biological information) on a subject [¶ 0048-0050] based on positional change in plural sets of image data that have been generated by an endoscope and arranged positions [¶ 0047 and ¶ 0059-0062]; moreover, generating simulated information of body parts (i.e. biological information on a subject, liver, organ) [¶ 0051-0053]; such that, temporal change is implicit, given a moving image with a given frame rate [¶ 0046 and ¶ 0055]), associate the plural sets of image data with the biological information to record the plural sets of image data with the biological information into the memory (Masumoto; associate the plural sets of image data with the organ (i.e. biological information, liver) to store/record the plural sets of image data with the organ (i.e. biological information, liver) into the memory [¶ 0041-0043 and ¶ 0045]; wherein, 3D image data is stored [¶ 0049-0051]), select, based on the biological information, image data from the plural sets of image data that have been recorded in the memory to generate data on a three-dimensional image (Masumoto; select image data from the plural sets of image data that have been recorded in the memory to generate 3D image data based on the organ (i.e. biological information, liver) [¶ 0051-0052 and ¶ 0064], as illustrated within Fig. 3; wherein, 3D image data is obtainable from storage [¶ 0049-0051]), generate perspective information, based on information of a position and an angle at which the subject is observed (Masumoto generate perspective information based on information of a position and an implicit angle at which the subject is observed [¶ 0060-0062, ¶ 0064-0065, and ¶ 0067-0068]), and generate two-dimensional image data acquired by observation of the three-dimensional image (Masumoto; generate 2D image data acquired by observation/capturing of the 3D image [¶ 0049-0052], as illustrated within Fig. 3), the observation being based on the biological information and the perspective information (Masumoto; the observation/capturing being based on the organ (i.e. biological information, liver) and the perspective information [¶ 0060-0062, ¶ 0064-0065, and ¶ 0067-0068]).

generate angle-of-view information.
However, Miyamoto teaches the processor being configured to generate, based on temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically, biological information on a subject (Miyamoto; the processor being configured to generate anatomical (i.e. biological) information on a subject [¶ 0050 and ¶ 0065-0067] based on time/temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically [¶ 0058, ¶ 0064-0066, and ¶ 0068]; moreover, virtual endoscopic positions in a 3D system [¶ 0073-0075] based on an anatomical structure [¶ 0076-0078]; wherein, the generated volume data [¶ 0077-0079 and ¶ 0085] is chronological corresponding to a positional sequence (i.e. Q) over time [¶ 0058-0059 and ¶ 0068-0071]); and
generate angle-of-view information, based on information of a position and an angle at which the subject is observed (Miyamoto; generate angle-of-view information based on information of a position and an angle at which the subject is observed/captured [¶ 0069-0071 and ¶ 0088], as further illustrated by the angled trajectory of the image capture within Fig. 4), and generate two-dimensional image data acquired by observation of the three-dimensional image (Miyamoto; generate 2D image data acquired by observation of the 3D image [¶ 0069-0071], as illustrated within Fig. 3 and Fig. 4), the observation being based on the biological information and the angle-of-view information (Miyamoto; the observation/capturing being based on the anatomical (i.e. biological) information and the angle-of-view information [¶ 0069-0071 and ¶ 0088], as further illustrated by the angled trajectory of the image capture within Fig. 4).
Masumoto and Miyamoto are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Masumoto, to incorporate the processor being configured to generate, based on temporal change in plural sets of image data that have been generated by an endoscope and arranged chronologically, biological information on a subject; and generate angle-of-view information, based on information of a position and an angle at which the subject is observed, and generate two-dimensional image data acquired by observation of the three-dimensional image, the observation being based on the biological information and the angle-of- view information (as taught by Miyamoto), in order to provide an improved user environment of virtual and/or real space that allows for more accurate/detailed imaging (Miyamoto; [¶ 0002, ¶ 0005, and ¶ 0010]). 

Regarding claim 5, Masumoto in view of Miyamoto further discloses the observation system according to claim 4, wherein the processor is further configured to control timing for imaging by the endoscope, according to the biological information (Masumoto; the processor, as addressed within the parent claim(s), is further configured to (automatically) control timing for imaging by the endoscope according to the organ (i.e. biological information, liver) [¶ 0046 and ¶ 0055]).  

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 4, due to the similarities claim 6 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 6; however, the subject matter/limitations not addressed by claim 4 is/are addressed below.
Masumoto discloses a control method of an observation system (Masumoto; a control method of an observation system [¶ 0055 and ¶ 0060, and ¶ 0064], as illustrated within Fig. 4; moreover, operations executed by the CPU [¶ 0047-0048] of a system (i.e. observation system) [¶ 0040-0042], as illustrated within Fig. 1; wherein, an image registration device, imaging apparatus, and storage server [¶ 0040, ¶ 0043-0044, and ¶ 0047], as illustrated within Fig. 1 and Fig. 2).
(further refer to the rejection of claim 4)

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 4, due to the similarities claim 7 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 7; however, the subject matter/limitations not addressed by claim 4 is/are addressed below.
Masumoto discloses a non-transitory computer-readable recording medium with an executable program stored thereon (Masumoto; a memory (i.e. non-transitory computer-readable recording medium) with an executable program stored thereon [¶ 0043 and ¶ 0047-0048]), the program causing an observation system to Masumoto; the program causing an observation system to execute [¶ 0047-0048]).
(further refer to the rejection of claim 4)



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616